20-1060-cv
Tyll v. Stanley Black And Decker Life et. al.


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                                SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 4th day of May, two thousand twenty-one.

PRESENT:
            ROBERT D. SACK,
            RICHARD C. WESLEY,
            STEVEN J. MENASHI,
                  Circuit Judges.
_____________________________________

Lori T. Tyll, individually and as Independent
Executrix of The Estate of Michael A. Tyll,

                              Plaintiff-Appellant,

                    v.                                                20-1060

Stanley Black and Decker Life Insurance
Program, Aetna Life Insurance Company,

                              Defendants-Appellees.

_____________________________________
    FOR PLAINTIFF-APPELLANT:                         JONATHAN M. FEIGENBAUM, Law
                                                     Offices of Jonathan M. Feigenbaum,
                                                     Boston, MA (Sean K. Collins, Law
                                                     Offices of Sean K. Collins, Boston, MA,
                                                     on the brief).

    FOR DEFENDANTS-APPELLEES:                        LINDA L. MORKAN (Theodore J. Tucci,
                                                     on the brief), Robinson & Cole LLP,
                                                     Hartford, CT.
.
           Appeal from a judgment of the United States District Court for the District of

    Connecticut (Bolden, J.).


           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

    AND DECREED that the judgment of the district court is AFFIRMED.

           Appellant Lori Tyll, as executrix and personal representative of the estate of her

    husband, Michael Tyll, sued Stanley Black & Decker Life Insurance Program (“Black &

    Decker Life” or the “Life Plan”) and Aetna Life Insurance Company (“Aetna”)

    (collectively, “the appellees”) under the Employee Retirement Income Security Act of

    1974 (ERISA), 29 U.S.C. § 1132(a)(1)(B). On appeal, she argues that the district court

    committed reversible error by reviewing Aetna’s denial of benefits under an abuse of

    discretion standard rather than a de novo standard. We disagree.

           For the reasons that follow, we affirm the judgment of the district court. We

    assume the parties’ familiarity with the underlying facts, the procedural history of the


                                                2
case, and the issues on appeal.

                                               I

       De novo review is the default standard of review for the denial of ERISA claims

“unless the benefit plan gives the administrator or fiduciary discretionary authority to

determine eligibility for benefits or to construe the terms of the plan.” Firestone Tire &

Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). If the administrator has discretion, we review

its denial pursuant to an arbitrary and capricious standard. Under an arbitrary and

capricious standard, “[w]here both the plan administrator and a spurned claimant offer

rational, though conflicting, interpretations of plan provisions, the administrator’s

interpretation must be allowed to control.” McCauley v. First Unum Life Ins. Co., 551 F.3d

126, 132 (2d Cir. 2008). There are no linguistic “talismans” to indicate delegation of

discretion. Pagan v. NYNEX Pension Plan, 52 F.3d 438, 442 (2d Cir. 1995). “A reservation

of discretion need not actually use the words ‘discretion’ or ‘deference’ to be effective,

but it must be clear.” Krauss v. Oxford Health Plans, Inc., 517 F.3d 614, 622 (2d Cir. 2008)

(quoting Nichols v. Prudential Ins. Co. of Am., 406 F.3d 98, 108 (2d Cir. 2005)). 1



1This court reviews de novo a district court’s grant of summary judgment in ERISA cases
decided on the administrative record. McCauley, 551 F.3d at 130. Therefore, we review de
novo whether the district court chose the proper standard of review to evaluate Aetna’s
decision and we evaluate Aetna’s decision under that standard. Summary judgment may
be entered only upon a showing “that there is no genuine dispute as to any material fact


                                               3
       The district court correctly concluded that the Life Plan delegated discretionary

authority to Aetna. First, as Firestone Tire held, an arbitrary and capricious standard of

review applies if “the benefit plan gives the administrator or fiduciary discretionary

authority to determine eligibility for benefits or to construe the terms of the plan.” 489 U.S.

at 115 (emphasis added). Aetna has authority to “determine[] eligibility for and the

amount of any benefits” and to “evaluat[e] all benefit claims and appeals under the Plan.”

App’x 41 (Life Plan §§ 5.02 and 5.04). It therefore has discretionary authority.

       Second, as the district court noted, “the Life Plan’s language … establishes a

subjective standard by which Aetna can make claim eligibility decisions, and therefore

delegates discretionary authority to Aetna over benefit claims and denials.” Special

App’x 42. As § 5.02 of the Life Plan reads, “[t]he insurance company will decide claims

and appeals in accordance with its reasonable claims procedures.” App’x 41 (emphasis

added). The word “reasonable” indicates a subjective standard because there is a broad

range of permissible choices within which Aetna may resolve claims in accordance with

its subjective judgment. Krauss, 517 F.3d at 622-23 (holding that the authority to “adopt

reasonable policies, procedures, rules and interpretations” and to determine a

“reasonable charge” indicates a subjective standard). Because “language that establishes




and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                              4
a subjective standard” reserves discretion, id., this language in § 5.02 further indicates

that arbitrary and capricious review was appropriate.

       Third, Aetna created the processes used to determine eligibility. Several other

courts have held that granting the power to establish the terms or processes of the plan

itself was sufficient to warrant application of the deferential standard of review. See, e.g.,

Fletcher-Merrit v. NorAm Energy Corp., 250 F.3d 1174, 1179 (8th Cir. 2001) (holding that

because the plan gave discretion to the plan administrator to, among other things,

establish plan rules and procedures, the plan administrator’s decision to deny the

employee disability benefits would be reviewed for an abuse of discretion); Richards v.

United Mine Workers of Am. Health & Ret. Fund, 895 F.2d 133, 135 (4th Cir. 1990) (reviewing

for abuse of discretion because the plan authorized the administrator “to promulgate

rules and regulations to implement [the] Plan” and emphasized that “those rules and

regulations shall be binding upon all persons dealing with and Participants claiming

benefits under [the] Plan”). That Aetna creates the processes is another indication that it

exercises discretionary authority.

       Fourth, we have held similar language sufficient to indicate a delegation of

discretionary authority in other cases. See Roganti v. Metro. Life Ins. Co., 786 F.3d 201, 205

n.2 (2d Cir. 2015) (“Benefits will be paid under the Plan only if the Administrator, or its

delegate, determines in its discretion that the applicant is entitled to them”); Krauss, 517

                                              5
F.3d at 623 (noting that discretionary authority was granted because the plan

administrator could “adopt reasonable policies, procedures, rules, and interpretations to

promote the orderly and efficient administration” of the plan); Pagan, 52 F.3d at 441

(noting that the plan provided that the administrator “shall determine conclusively for

all parties all questions arising in the administration of the Plan and any decision of such

Committee shall not be subject to further review”); O’Shea First v. Manhattan Co. Thrift

Plan & Trust, 55 F.3d 109, 112 (2d Cir. 1995) (“The Trustees shall determine any questions

arising in the administration, interpretation, and application of the Plan.”); Jordan v. Ret.

Comm. of Rensselaer Polytechnic Inst., 46 F.3d 1264, 1271 (2d Cir. 1995) (noting that the

retirement committee was authorized to “pass upon all questions concerning the

application or interpretation of the provisions of the Plan”); see also Kirkendall v.

Halliburton, Inc., 760 F. App’x 61, 64 (2d Cir. 2019) (noting that the administrator had

power to interpret and construct the plan and resolve “all questions that may arise

hereunder”). The language of the Life Plan in this case fits comfortably with the language

in these other cases in which we have found delegated discretionary authority.

       Tyll argues that Black & Decker Life could have more clearly delegated authority

to Aetna. Tyll suggests that the Life Plan could have expressly stated that “[d]iscretionary

authority arising under Article 5.01(d) is delegated to Aetna,” Appellant’s Br. 25, or could

have “cut and pasted” the words “conclusive and binding” into the grant of authority in

                                             6
§ 5.02(a), id. at 26. The question before us, however, is not whether the delegation of

authority could have been expressed more clearly but whether the language of the Life

Plan adequately communicated a delegation of discretionary authority. It did. Because

Black & Decker Life granted Aetna discretionary authority, the district court correctly

reviewed the denial of benefits under an arbitrary and capricious standard.

                                              II

       Tyll argues that the district court should have denied Aetna the benefit of the

arbitrary and capricious standard of review because of Aetna’s failures to comply with

ERISA’s claims-procedure regulation. In Halo v. Yale Health Plan, 819 F.3d 42, 57-58 (2d

Cir. 2016), we held that if the plan administrator does not strictly comply with the

Department of Labor’s regulation governing the processing of an employee’s claim, 29

C.F.R. § 2560.503-1, a de novo standard of review will generally result. Halo, 819 F.3d at 58.

Although Tyll raised a colorable argument that Aetna violated the regulation by

withholding certain claims procedure documents, the district court concluded that this

point was asserted too late and so disregarded it. We cannot say that the district court

abused its discretion in doing so. See Greenidge v. Allstate Ins. Co., 446 F.3d 356, 361 (2d

Cir. 2006) (reviewing for abuse of discretion the district court’s determination that a late-

raised claim was untimely).

       Tyll was aware since 2015 that she did not have the claims guidelines. And

                                              7
although she pressed for electronic discovery that might have encompassed the

guidelines, she never requested that the court specifically compel their disclosure.

Moreover, Tyll failed to raise the issue of de novo review on this basis in her pleadings,

motion for summary judgment, or Rule 56.1 Statement of Undisputed Facts. It was only

in her opposition to appellees’ motion for summary judgment that she made this

argument.

       Tyll also argues that the district court should have “tempered” its deference to

Aetna’s discretion due to a structural conflict of interest it has as the party that both

evaluates claims and pays the claims out. Appellant’s Br. 36. Under Metro. Life Ins. Co. v.

Glenn, 554 U.S. 105, 117 (2008), a lesser degree of deference is warranted only if the conflict

affected the administrator’s decision to deny benefits in the claimant’s particular case. See

Roganti, 786 F.3d at 218 (noting that the claimant must identify evidence that the conflict

of interest “actually affected the administrator’s decision”); Durakovic v. Bldg. Serv. 32 BJ

Pension Fund, 609 F.3d 133, 140 (2d Cir. 2010) (“No weight is given to a conflict in the

absence of any evidence that the conflict actually affected the administrator’s decision.”).

Tyll has not identified case-specific conduct demonstrating that the conflict affected

Aetna’s decision, and therefore the district court did not err in rejecting Tyll’s conflict-of-

interest argument.




                                              8
                                                   III

      Finally, even if we were to apply a de novo standard, the appellees would still

prevail. Tyll’s claims center on two issues. First, she argues that her husband’s death

counts as an accident under the Accidental Death and Personal Loss Coverage policy (the

“Policy”) insured by Aetna and that the appellees improperly withheld funds based on

the incorrect determination that the death was not an accident. Second, she argues that

the basic life insurance benefit’s $1,000,000 “maximum” is a cap on “basic annual

earnings” rather than payable benefits. Neither argument is persuasive.

      As to the first argument, Tyll’s death was not an “accident” within the meaning of

the Policy. The Policy defines “accident” as

      a sudden external trauma that is; unexpected; and unforeseen; and is an
      identifiable occurrence or event producing, at the time, objective symptoms
      of a[n] external bodily injury. … The occurrence or event must be definite
      as to time and place. It must not be due to, or contributed by, an illness or
      disease of any kind including a reaction to a condition that manifests within
      the human body or a reaction to a drug or medication regardless of the
      reason you have consumed the drug or medication.

App’x 115. Michael Tyll died from pulmonary thromboemboli and phlebothrombosis

caused by cabin pressure. Not only does cabin pressure not qualify as a sudden external

trauma that is unexpected and unforeseen during an airline flight, but this type of

reaction falls within the excluded clause as “a reaction to a condition that manifests

within the human body.” Id.

                                               9
       As to the second argument, Tyll misinterprets the following Policy language: “As

an eligible employee, you automatically receive Basic Life Insurance and [Basic

Accidental Death and Dismemberment] Insurance coverage equal to one and one-half

times your annual base pay rounded up to the nearest $1,000, up to $1 million.” App’x

59. Tyll argues that “up to $1 million” modifies “annual base pay” rather than “coverage.”

The text is ambiguous, but the context of the Policy documents clarifies its meaning. In

describing business travel accident insurance, the Policy explains:

       Business Travel Accident Insurance provides additional life insurance and
       dismemberment coverage for eligible employees traveling on Company-
       related business. Stanley Black & Decker pays the full cost of coverage.

       If you die or are injured while traveling on Company business, you will
       receive Business Travel Accident Insurance benefits in addition to Basic Life
       Insurance and Basic AD&D Insurance benefits.

       Full-time associates: Up to five times annual base pay (minimum of
       $100,000 and maximum of $1,000,000)

       Part-time associates (less than 20 hours per week): $100,000

App’x 65. Here, the numbers must refer to the benefit, not to the salary: $100,000 cannot

be describing the minimum salary of every full-time employee, much less of part-time

associates. Rather, the figure must describe the benefit, which is five times the base salary.

This context provides evidence that $1 million is the maximum benefit, not the maximum

input permitted from one’s base salary. Even if we reviewed Aetna’s decision under a de


                                             10
novo standard, we would reach the same result as the district court.

                                          ***

      For the foregoing reasons, the judgment of the district court is AFFIRMED.

                                         FOR THE COURT:
                                         Catherine O=Hagan Wolfe, Clerk of Court




                                           11